 WTTV535are underthe direct control of the concessionaire, and that Curtiss,which pays a "flat fee" for the concessionaire service, is reimbursed bythe, concessionaire for its wage payments to the cafeteria employees.The record contains no mention of elements of ultimate control, if any,which are retained by Curtiss.Upon this record, we find that theconcessionaire, and not Curtiss, controls the essentialtermsand con-ditions. of the employment of the cafeteria employees.Accordingly,we shall exclude the cafeteria employees from the unit.'The Employer would include the timekeepers and cost clerks asplant clerical employees.The Petitioner contends these employeesshould be excluded because they work in the office spaces of the variousplants.The record herein does not reveal the specific nature or thescope of the duties performed by these employees.Accordingly, weare unableto determine their proper unit placement at this time.These employees may therefore vote in the election subject to chal-lenge.The following employees of the Employer constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9(b) of the Act:All production and maintenance employees of the Employer's plants,Nos. 2, 3, 4, 7, 8, and 10, including plant clerical employees,matrons,janitors,and locker room attendants at these plants and at the Bel-mont Street main office, but excluding office clerical employees locatedat the Belmont Avenue office building or at other offices in the plantsof the Employer, cafeteria employees,nurses,guards, watchmen, andsupervisors as described in the Act.[Text of Direction of Election omitted from publication.]SeeWeiU a Inc.,108 NLRB731, 733.WTTV, a Division of Sarkes Tarzian,Inc.'andLocal 1225, Inter-national Brotherhood of Electrical Workers,AFL-CIO,2Peti-tioner.Case No. 35-IBC-1165.February 23, 1956DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the National LaborRelations Act, a hearing was held beforeJohn H.Hendrickson, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2The name of the Employerappears asamended at the hearing.2 mhe name of the Petitionerappears as amended atthe hearing.115 NLRB No. 88. 536DECISIONS OF NATIONAL LABOR RELATIONS BOARD2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.WTTV, a division of Sarkes Tarzian, Inc., is engaged in produc-ing and transmitting television shows.WTTV's main offices andstudios are located in Bloomington, Indiana; additional studios andits sales offices are located in Indianapolis, Indiana; and its trans-mitters are located in Cloverdale, Indiana.The operations of WTTVare divided among three distinct departments : engineering; programproduction ; and sales.The Petitioner seeks a unit of all engineering department employees,plus video switchers and cameramen-film editors. In the alternative,the Petitioner seeks two separate units : one unit of engineering de-partment employees, and another unit of the cameramen-film editorsand video switchers.The Employer contends the appropriate unitshould consist either of the engineering department employees alone,or all the station's employees.There is no history of collective bar-gaining.Sixteen engineers, who work under the direction and supervision ofa chief engineer and two engineering supervisors, constitute the engi-neering department.The engineers operate the transmitters andmaster control board and maintain, service, repair, and adjust elec-tronic equipment.They are all skilled technicians who must have aknowledge of electronic equipment.All the engineers, except one whoworks in a stockroom, are licensed by the FCC.The pay of the engi-neers is about 25 to 30 percent higher than that of other employees atthe station.There is no employee interchange between the otherdepartments and the engineering department.During rush periodsthe engineer stock clerk may assist the licensed engineers in the per-formance of their duties.The cameramen-film editors and the video switchers are groupedwith directors, floormen, photo copy employees, newsreel men, an-nouncers, art copy employees, traffic employees, and commercial con-tinuity employees to constitute the Employer's program productiondepartment.This department is under the direction of a programmanager.The cameramen-film editors manipulate the cameras whenlive shows are on the air.When they are not operating the camerasfor live shows they edit film and prepare it for future programs.Thevideo switchers switch shows being photographed from one camerato another.They also switch the program from the local station tothe network.It appears from the foregoing that the employees of the engineeringdepartment form a cohesive homogeneous 'group of employees with CRANSTON PRINT WORKS. COMPANY537sufficient community. of interest to constitute an appropriate bargain-ing unit 3In determining the unit placement of employees in job classificationssimilar to the cameramen and video switchers, the Board has includedthem in units together either with the engineering department orprogram department personnel, depending on the organizational setupof the particular station involved 4Here it is clear that the camera-men and video switchers are part of the program production depart-ment.Furthermore, these employees are not required to have anytechnical knowledgeas arethe engineers.They are not as highlypaid as the engineers, and they do not interchange with the engineers.In view of the foregoing we shall not include them in the unit withthe engineering department employees.Further, as the cameramen-film editors and video switchers are asegment of the program production department, they do not by them-selves constitute a separate unit for bargaining purposes.We find that all engineering department employees at WTTVin-eluding the stockroom clerk, but excluding cameramen, video switch-ers, all othere employees, office clericals, guards, the chiefengineer.,and other supervisors as defined in the Act, constitute a unit appro-priate for purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication.]SeeEmpire Coil Co., Inc.,106 NLRB 1069.*SeeColumbia Broadcasting System, Inc.,108 NLRB 1468, 1472,and cases cited therein.Cranston Print Works CompanyandTextileWorkers Union ofAmerica,AFL-CIO.CasesNos. 11-CA-706 and 11-CA-765.February 27,1956DECISION AND ORDEROn January 6, 1955, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceedings, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.' Pur-1The Respondent also filed a motion to reopen the record to include among the exhibitsa copy of a collective-bargaining agreement alleged to have been entered into after thehearing in this case.This motion is opposed by the General Counsel. As the parties havenot had opportunity to litigate the further facts surrounding the execution of such docu-ment, and as in any event we find the contract immaterial to our disposition of the issueshereinafter set forth,the motion is hereby denied.115 NLRB No. $9.